DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 5, filed 05/14/2021, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-10, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a nonaqueous electrolyte energy storage device comprising a positive electrode having a positive composite containing a phosphorous atom, wherein:
(claims 1 and 18) in the spectrum of the positive composite, a peak height ratio (Mn2p3/2/P2p) of Mn2p3/2 to P2p is 1 or less; or
(claim 17) in the spectrum of the positive composite, a peak position of P2p is observed at 134.7 eV or less, and the nonaqueous electrolyte has a content of fluorinated carbonate of 15 mass% or less.
Mitsuhashi (US 2013/0219703 A1) is considered to be the closest relevant prior art to independent claims 1 and 18.  Mitsuhashi discloses most of the claim limitations as set forth previously (see OA dated 02/18/2021).
However, as persuasively argued by Applicant (see Remarks dated 05/14/2021), Mitsuhashi does not disclose, teach, fairly suggest, nor render obvious the recited peak height ratio.  Applicant persuasively demonstrates that the recited peak height ratio is dependent upon the formation 
Abe et al. (US 2016/0079629 A1) is considered to be the closest relevant prior art to independent claim 17.  Mitsuhashi in view of Abe et al. discloses most of the claim limitations as set forth previously (see OA dated 02/18/2021).
However, as persuasively argued by Applicant (see Remarks dated 05/14/2021), Abe et al. does not disclose, teach, fairly suggest, nor render obvious the observed peak position of P2p at 134.7 eV or less and a fluorinated carbonate content of 15 mass% or less.  Applicant persuasively argues that Abe et al. explicitly teaches a fluorinated carbonate content of at least 45%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	05/19/2021